Appellate Case: 20-2119     Document: 010110730355         Date Filed: 08/26/2022       Page: 1
                                                                                      FILED
                                                                          United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                             Tenth Circuit

                              FOR THE TENTH CIRCUIT                             August 26, 2022
                          _________________________________
                                                                             Christopher M. Wolpert
                                                                                 Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                            No. 20-2119
                                                    (D.C. Nos. 1:19-CV-01201-JB-CG &
  SEBASTIAN L. ECCLESTON,                                1:95-CR-00014-JB-CG-2)
                                                                 (D. N.M.)
        Defendant - Appellant.
                       _________________________________

             ORDER DENYING CERTIFICATE OF APPEALABILITY*
                    _________________________________

 Before HARTZ, KELLY, and HOLMES, Circuit Judges.
                   _________________________________

        More than twenty-five years ago, Sebastian L. Eccleston pleaded guilty to using a

 firearm during a crime of violence. See 18 U.S.C. § 924(c).1 The Supreme Court

 recently held that the provision known as the residual clause defining a “crime of

 violence,” § 924(c)(3)(B), is unconstitutionally vague. See United States v. Davis,

 139 S. Ct. 2319, 2336 (2019). Mr. Eccleston sought relief under 28 U.S.C. § 2255,

 arguing that, after Davis, his § 924(c) conviction lacked a valid predicate crime of


        *
          This order is not binding precedent except under the doctrines of law of the case,
 res judicata, and collateral estoppel. It may be cited, however, for its persuasive value
 consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
        1
         Mr. Eccleston pleaded guilty to two counts under § 924(c), one predicated on
 carjacking and the other predicated on a Hobbs Act violation. Only the count predicated
 on the Hobbs Act violation is relevant to our decision. Therefore, any reference to
 Mr. Eccleston’s § 924(c) conviction is to the one predicated on a Hobbs Act violation.
Appellate Case: 20-2119     Document: 010110730355          Date Filed: 08/26/2022       Page: 2



 violence. Even after Davis, though, the provision known as the elements clause defining

 a “crime of violence,” § 924(c)(3)(A), remains valid. And the district court concluded

 that Mr. Eccleston’s predicate crime of violence, Hobbs Act robbery in violation of

 18 U.S.C. § 1951(a), is a valid predicate under the elements clause. So the district court

 denied Mr. Eccleston’s § 2255 motion. Mr. Eccleston seeks a certificate of appealability

 (COA) to appeal the district court’s decision. We deny a COA and dismiss this matter.

                              1. Mr. Eccleston’s Arguments.

        To obtain a COA, Mr. Eccleston must show “that reasonable jurists could debate

 whether (or, for that matter, agree that) the [motion] should have been resolved in a

 different manner or that the issues presented were adequate to deserve encouragement to

 proceed further.” Slack v. McDaniel, 529 U.S. 473, 484 (2000) (internal quotation marks

 omitted). He does not dispute that Hobbs Act robbery is a categorical crime of violence

 under the elements clause. See United States v. Melgar-Cabrera, 892 F.3d 1053, 1060 &

 n.4 (10th Cir. 2018). He instead argues that the district court erred twice on its way to

 concluding that he had been convicted of Hobbs Act robbery. First, he argues the court

 erred in concluding that the Hobbs Act is divisible into separate offenses for robbery,

 attempted robbery, and conspiracy to commit robbery. Second, even if the Hobbs Act is

 divisible into these three robbery-based offenses, he argues, the court erred in concluding

 that he had been convicted of completed robbery rather than attempt or conspiracy to

 commit robbery.




                                              2
Appellate Case: 20-2119     Document: 010110730355          Date Filed: 08/26/2022      Page: 3



                           2. The Divisibility of the Hobbs Act.

        The extent of the Hobbs Act’s divisibility matters because it shapes the analysis of

 whether a violation of that statute qualifies as a crime of violence under the elements

 clause, an analysis known as the categorical approach. See United States v. Taylor,

 142 S. Ct. 2015, 2020 (2022). A crime of violence under the elements clause is a felony

 that “has as an element the use, attempted use, or threatened use of physical force against

 the person or property of another.” § 924(c)(3)(A). The categorical approach does not

 involve an inquiry into the facts of a particular crime: “The only relevant question is

 whether the federal felony at issue always requires the government to prove—beyond a

 reasonable doubt, as an element of its case—the use, attempted use, or threatened use of

 force.” Taylor, 142 S. Ct. at 2020.

        If a predicate conviction arises from a divisible statute—that is, a statute defining

 multiple crimes by listing alternative elements—then courts will decide if the conviction

 qualifies as a crime of violence by using the modified categorical approach. See Mathis

 v. United States, 579 U.S. 500, 505 (2016). The modified categorical approach allows

 courts to consult certain documents—for example, the charging document, plea

 agreement, and transcript of the plea colloquy—to decide “what crime, with what

 elements, a defendant was convicted of.” Id. at 505–06. This inquiry focuses “on the

 elements, rather than the facts, of a crime.” Descamps v. United States, 570 U.S. 254,

 263 (2013). “Although the record may reveal factual details of the offense, a court may

 use the modified approach only to determine which alternative element in a divisible

 statute formed the basis of the defendant’s conviction.” United States v. Titties, 852 F.3d

                                               3
Appellate Case: 20-2119      Document: 010110730355          Date Filed: 08/26/2022         Page: 4



 1257, 1266 (10th Cir. 2017) (brackets and internal quotation marks omitted). Once the

 court identifies the crime of conviction, it can then use the categorical approach to

 determine if that crime is a crime of violence under the elements clause. See Mathis,

 579 U.S. at 506.

        A statute is divisible if it “sets out one or more elements of the offense in the

 alternative.” Descamps, 570 U.S. at 257. A statute is not necessarily divisible, however,

 merely because it “is framed in the disjunctive.” Titties, 852 F.3d at 1267. A statute is

 divisible only if its alternative components are elements and not means. Id. “‘Elements’

 are the constituent parts of a crime’s legal definition—the things the prosecution must

 prove to sustain a conviction.” Mathis, 579 U.S. at 504 (internal quotation marks

 omitted). Means, by contrast, are “various factual ways of committing some component

 of the offense.” Id. at 506.

        Mr. Eccleston’s predicate conviction arose under the Hobbs Act, a statute creating

 criminal liability for a person who

        in any way or degree obstructs, delays, or affects commerce or the
        movement of any article or commodity in commerce, by robbery or
        extortion or attempts or conspires so to do, or commits or threatens physical
        violence to any person or property in furtherance of a plan or purpose to do
        anything in violation of this section.
 § 1951(a). The district court concluded that the Hobbs Act is divisible into three

 robbery-based offenses: robbery, attempted robbery, and conspiracy to commit robbery.

        The district court’s conclusion is correct because these three crimes comprise

 different elements. See United States v. Washington, 653 F.3d 1251, 1263 n.12 (10th Cir.

 2011) (recognizing that, “under the Hobbs Act, conspiracy and attempt appear as distinct

                                               4
Appellate Case: 20-2119      Document: 010110730355         Date Filed: 08/26/2022         Page: 5



 crimes within the same statutory provision”); see also Taylor, 142 S. Ct. at 2019 (“The

 Hobbs Act makes it a federal crime to commit, attempt to commit, or conspire to commit

 a robbery with an interstate component.”). A conviction for Hobbs Act robbery requires

 proof, in relevant part, of “the unlawful taking or obtaining of personal property from the

 person or in the presence of another, against his will, by means of actual or threatened

 force, or violence, or fear of injury, immediate or future, to his person or property.”

 § 1951(b)(1). A conviction for attempted Hobbs Act robbery requires proof that the

 defendant “intended to unlawfully take or obtain personal property by means of actual or

 threatened force” and that “he completed a ‘substantial step’ toward that end.” Taylor,

 142 S. Ct. at 2020. And the “elements of conspiracy center on a defendant’s agreement

 to commit a crime and do not require the government to prove the elements of the

 underlying substantive crime itself.” Brown v. United States, 942 F.3d 1069, 1075

 (11th Cir. 2019) (per curiam); see also United States v. Wright, 506 F.3d 1293, 1297–98

 (10th Cir. 2007) (outlining the elements of a conspiracy). Reasonable jurists could not

 debate that the Hobbs Act defines separate crimes of robbery, attempted robbery, and

 conspiracy to commit robbery.

                  3. Determining Mr. Eccleston’s Crime of Conviction.

        After deciding that the Hobbs Act defines three separate robbery-based offenses,

 the district court used the modified categorical approach to conclude that Mr. Eccleston

 pleaded guilty to completed robbery. The charging document alleges in part that

 Mr. Eccleston and his codefendant



                                               5
Appellate Case: 20-2119     Document: 010110730355          Date Filed: 08/26/2022       Page: 6



        did unlawfully obstruct, delay and affect, and attempt and conspire to
        obstruct, delay and affect commerce and the movement of articles and
        commodities in such commerce, by robbery as that term is defined in
        § 1951, in that Eccleston and [his codefendant] did unlawfully take and
        obtain personal property . . . from [the victim] against her will by means of
        actual and threatened force, violence, and fear of injury, immediate and
        future, to her person and a person in her company.
 R. vol. 1 at 167 (brackets, ellipsis, and internal quotation marks omitted). In the plea

 agreement, Mr. Eccleston admitted a nearly identical charge that he

        did unlawfully obstruct, delay and affect, and attempt and conspire to
        obstruct, delay and affect commerce as that term is defined in § 1951, and
        the movement of articles and commodities in such commerce, by robbery
        as that term is defined in § 1951, in that Eccleston[] did unlawfully take and
        obtain personal property . . . from the person and in the presence of [the
        victim] against her will by means of actual and [threatened] force, violence,
        and fear of injury, immediate and future, to her person and a person in her
        company.
 Id. at 168 (brackets, ellipsis, and internal quotation marks omitted). During the plea

 colloquy the district court described the count in these same terms before Mr. Eccleston

 pleaded guilty.2 Based on the charging document, the plea agreement, and the plea

 colloquy, the district court concluded that Mr. Eccleston had been convicted of completed

 Hobbs Act robbery.3

        Mr. Eccleston argues that the record refutes the conclusion that he pleaded guilty

 to completed Hobbs Act robbery. As he underscores, the charge he pleaded guilty to says


        2
         The court’s recitation of the count occasionally varied from the language we
 have quoted from the plea agreement, but its recitation of the charge is identical to the
 plea agreement in all relevant respects.
        3
          The district court also considered the presentence report. Mr. Eccleston asserts
 that the court erred in doing so. But in a postjudgment order, the court concluded that the
 other relevant documents sufficiently show Mr. Eccleston pleaded guilty to Hobbs Act
 robbery. That conclusion, as we will explain, is beyond debate.
                                              6
Appellate Case: 20-2119     Document: 010110730355         Date Filed: 08/26/2022      Page: 7



 that he “did unlawfully obstruct, delay and affect, and attempt and conspire to obstruct,

 delay and affect commerce.” Id. (emphasis added) (internal quotation marks omitted).

 But the elements he pleaded guilty to are those of completed robbery and not of

 attempted robbery or conspiracy to commit robbery. He admitted that he “did unlawfully

 take and obtain personal property . . . from the person and in the presence of [the victim]

 against her will by means of actual and [threatened] force, violence, and fear of injury,

 immediate and future, to her person and a person in her company.” Id. (ellipsis and

 internal quotation marks omitted). Those are the relevant elements of completed robbery.

 See § 1951(b)(1). He did not admit to entering into an agreement to violate the law (an

 element of conspiracy) or merely to taking a substantial step toward committing robbery

 (an element of attempt). Given the charging document, the plea agreement, and the plea

 colloquy, no reasonable jurist could debate the conclusion that Mr. Eccleston pleaded

 guilty to completed Hobbs Act robbery, a categorical crime of violence under the

 elements clause, see Melgar-Cabrera, 892 F.3d at 1060 & n.4.

                                       4. Conclusion.

        We deny Mr. Eccleston’s application for a COA and dismiss this matter.


                                               Entered for the Court


                                               Jerome A. Holmes
                                               Circuit Judge




                                              7